Citation Nr: 1113784	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  09-38 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to waiver of the recovery of overpayment of VA disability compensation in the amount of $88,543.26, to include the preliminary issue of the validity of the debt.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).

In November 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In October 2007, VA received notice that a warrant had been issued for the Veteran's arrest on June 15, 2000.  In November 2007, VA notified the Veteran that he was the subject of an outstanding arrest warrant and was considered a fugitive felon, which was defined as a person who is fleeing to avoid prosecution, custody or confinement for a felony.  As such it was proposed to suspend the Veteran's benefits effective December 27, 2001.  See Section 505 of Public Law 107-103.  In January 2008, VA took action to adjust the Veteran's benefits and an overpayment was created.  In March 2008, the Veteran requested a waiver of overpayment of benefits.  

In statements and testimony, the Veteran has asserted that he was not aware that a warrant was issued in June 2000 until he received a letter from the Social Security Administration (SSA) in March 2006 regarding the outstanding warrant.  According to the Veteran, he travelled to the jurisdiction issuing the warrant that same month and took care of the warrant.  Regarding the history of the warrant, the Veteran reports that he was arraigned in Massachusetts in October 1985 and told that he would be assigned a court date later, but was never told of any future court date.  He subsequently moved to New Hampshire and "put a change of address in."  After that he moved to Florida.  The Veteran noted that he has been receiving SSA disability benefits and his address was on file with that agency.  Despite this, he asserts that he was never given notice of the outstanding warrant.  

A docket sheet from Milford, Massachusetts reflects that the Veteran was arraigned on counts of assault and battery and destruction of property over $100 in October 1985 and a warrant was issued for his arrest in March 1986.  A legacy warrant was issued on June 15, 2000.  The warrant was recalled on March 10, 2006 and the docket sheet lists the disposition on each charge as dismissed without prejudice, lack of prosecution.

The Board notes that some evidence supports the Veteran's assertion that he was unaware of the outstanding warrant.  For example, during a January 2002 VA examination the Veteran was asked about his legal history and reported some history but did not mention any outstanding warrants.  The documents surrounding the issuance of the warrant also do not indicate that the Veteran was ever notified of the June 2000 warrant.  

The Board notes that compensation is not payable on behalf of a veteran for any period during which he or she is a fugitive felon.  See 38 C.F.R. § 3.665(n).  A fugitive felon is a person who is a fugitive by reason of (1) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, which is a felony under the laws of the place from which the person flees, or (2) violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  Id.  

In this case, the RO has only addressed whether a waiver of the overpayment is warranted and has not addressed the preliminary matter of the validity of the debt.  The Veteran's contentions and testimony that he was not knowingly fleeing prosecution can be reasonably construed as challenging the validity of the debt.  Where no waiver has been granted and liability to the Department continues, or where a benefit is also at issue, entitlement to which is affected by the validity of the underlying debt, an appellant may challenge the validity of such debt.  Waterhouse v. Principi, 3 Vet. App. 473, 475 (1992).

Thus, on remand the RO should address whether the Veteran was aware that a warrant was issued for his arrest in June 2000, and if so, whether he actively fled to avoid prosecution.  The RO/AMC should undertake any needed development and readjudicate the claim to include consideration of the validity of the debt.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran submit a current financial status report.  

2.  Undertake any development necessary to address the validity of the debt in this case.

3.  After the above has been completed to the extent possible, review the record and readjudicate the claim for entitlement to waiver of the recovery of overpayment of VA disability compensation in the amount of $88,543.26, to specifically include the preliminary issue of the validity of the debt.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


